
	
		III
		112th CONGRESS
		2d Session
		S. RES. 539
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Rockefeller (for
			 himself, Mr. Alexander, and
			 Mr. Levin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating October 13, 2012, as
		  National Chess Day.
	
	
		Whereas there are more than 80,000 members of the United
			 States Chess Federation (referred to in this preamble as the
			 Federation), and an unknown number of additional people in the
			 United States who play chess without joining an official organization;
		Whereas approximately 1/2 of the
			 members of the Federation are members of scholastic chess programs, and many of
			 those members join the Federation by the age of 10;
		Whereas the Federation is very supportive of scholastic
			 chess programs and sponsors a Certified Chess Coach program that provides the
			 coaches involved in the scholastic chess programs with training and ensures
			 schools and students can have confidence in the programs;
		Whereas many studies have linked scholastic chess programs
			 to the improvement of students' scores in reading and math, as well as improved
			 self-esteem;
		Whereas the Federation offers guidance to educators to
			 help incorporate chess into the school curriculum;
		Whereas chess is a powerful cognitive learning tool that
			 can be used to successfully enhance students' reading skills and understanding
			 of math concepts; and
		Whereas chess engages students of all learning styles and
			 strengths and promotes problem-solving and higher-level thinking skills: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 13, 2012, as National Chess Day to enhance awareness and
			 encourage students and adults to play chess, a game known to enhance
			 critical-thinking and problem-solving skills; and
			(2)encourages the
			 people of the United States to observe National Chess Day with appropriate
			 programs and activities.
			
